IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,712


EX PARTE JAMES CURTIS GILES Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W83-87258-J(C) IN THE CRIMINAL DISTRICT COURT #3 

FROM DALLAS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated rape
and sentenced to thirty years' imprisonment.  The Fifth Court of Appeals affirmed his conviction.
Giles v. State, No. 05-83-00702-CR (Tex. App. - Dallas, November 7, 1984, pet. ref'd).  
	Applicant contends, inter alia, that he has newly discovered evidence that he is actually
innocent of this offense.  The trial court has determined that no rational jury would have convicted
Applicant in light of the new evidence, which was previously unavailable to Applicant.  The evidence,
obtained pursuant to post-conviction DNA testing and investigation, indicates that it was another
individual, and not Applicant, who committed this offense.  Applicant is entitled to relief.  Ex parte
Elizondo, 947 S.W.2d 202, 209 (Tex. Crim. App. 1996). 
	Relief is granted.  The judgment in Cause No. W83-87258-J(C) in the Criminal District
Court #3 of Dallas County is set aside, and Applicant is remanded to the custody of the Sheriff of
Dallas County to answer the charge against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Parole Division.

Delivered: June 20, 2007
Do Not Publish.